MEMORANDUM**
Nevada state prisoner Brian Lamar Brown appeals pro se the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta Savings Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
Brown claimed he was denied due process during a disciplinary hearing because defendants failed to follow the Nevada Department of Prisons Code of Penal Discipline. The district court properly granted summary judgment on Brown’s due process claim because Brown failed to raise a genuine issue of material fact that he suffered an atypical and significant hardship in relation to the ordinary incidents of prison life. See Sandin v. Conner, 515 U.S. 472, 484, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.